Citation Nr: 0916826	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-25 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus, 
Type II, (DM) as a result of exposure to herbicides.  

2.  Entitlement to service connection for right lower 
extremity peripheral neuropathy as a result of exposure to 
herbicides.

3.  Entitlement to service connection for left lower 
extremity peripheral neuropathy as a result of exposure to 
herbicides.

4.  Entitlement to service connection for postoperative right 
lower extremity peripheral vascular disease as a result of 
exposure to herbicides.

5.  Entitlement to service connection for postoperative left 
lower extremity peripheral vascular disease as a result of 
exposure to herbicides.

6.  Entitlement to service connection for coronary artery 
disease as a result of exposure to herbicides.

7.  Entitlement to service connection for hypertension and 
renal artery stenosis with atrophic left kidney and stent in 
right kidney as a result of exposure to herbicides.  

8.  Entitlement to service connection for a skin rash as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2007, the Veteran and his spouse appeared at a 
videoconference at the RO before the undersigned Acting 
Veteran's Law Judge.  A transcript of these proceedings has 
been associated with the Veteran's claims file.  At the 
hearing and after the July 2006 Statement of the Case, the 
Veteran submitted additional evidence in connection with the 
claim, accompanied by a waiver of RO jurisdiction.  This 
evidence will be considered by the Board in reviewing the 
Veteran's claim.  

In February 2008, the Board dismissed the Veteran's claims of 
entitlement to service connection for asbestos and memory 
loss as a result of asbestos exposure.  

Finally, the Board notes that, in February 2008, this matter 
was made subject to a temporary stay involving claims based 
on exposure to herbicides in service.  The stay imposed on 
this case was the result of the United States Court of 
Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  This decision 
interpreted pertinent VA regulations as allowing for a 
presumption of exposure to herbicides to Veterans that served 
on vessels offshore from Vietnam, whether they ever were in 
the Republic of Vietnam.  Thus, there would be entitlement to 
presumptive service connection for specific disabilities, to 
include certain cancers and diabetes mellitus, for such 
Veterans.  This interpretation was contrary to VA's prior 
interpretation that presumption of exposure was afforded only 
to those that had service that required them to set foot in 
country.  

The decision was appealed to the United States Court of 
Appeals for the Federal Circuit.  The Federal Circuit issued 
an opinion that reversed the Court's decision on May 8, 2008.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Although 
the underlying decision in Haas was reversed, the Secretary 
did not lift the stay on the adjudication of claims 
previously affected by the stay until recently.  As the stay 
has now been lifted, the Board will proceed with the 
adjudication of this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims must be remanded for 
further development.

First, the Board notes that the Veteran testified that he is 
receiving disability benefits from the Social Security 
Administration dating from approximately 2005.  Records 
related to this award, however, have not been associated with 
the Veteran's claims file.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

Next, the RO should update the Veteran's claims file with any 
recent medical records relevant to the Veteran's claim.  In 
this regard, the Board notes that the Veteran testified that 
he has received treatment at the Memphis VA Medical Center 
since approximately July 2005.  Records from this facility 
dated since July 2005 should therefore be associated with the 
Veteran's claims file.  The Veteran should also be afforded 
an opportunity to submit any recent medical records or 
opinions pertinent to his claims that have not already been 
associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disabilities since 
service.  This should include medical 
and treatment records from the Memphis 
VA Medical Center dated since July 
2005.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in 
the claims file, and the Veteran should 
be informed in writing.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




